Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections – 37 CFR 1.75(a)
Claim  48-50 are objected to under 37 CFR 1.75(a) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
            In claim 48:
            It is unclear from the claim as to why “a first resonance frequency” is determined, lines 6-8, but has never been used later in the claim.
            It is unclear from the claim as to what “the first indication”, line 12, is.  Also, it is unclear from the claim as to where “the first indication” is originated since no step or source provided to determine or obtain such first indication.
            Claims 49 and 50 depend upon claim 48 and thus are also objected to for the same reasons as their base claim 48.
Claim Rejections - 35 USC § 112(b)
Claims 48-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            In claim 48:
            The term “the first indication”, line 12, lacks antecedent basis.   
            Claims 49 and 50 depend upon claim 48 and thus are also rejected for the same reasons as their base claim 48.
            Did applicant overall intend to recite claim 48 as follows or similar thereto?
            48. (Suggestion) An apparatus for on ear detection for a headphone, the apparatus comprising: 
            a first input for receiving a first microphone signal derived from a first microphone of the headphone; 
            a second input for receiving a sensor signal from a sensor of the headphone; 
            one or more processors configured to: 
                       determine, from the first microphone signal, a first resonance frequency associated with an acoustic port of the first microphone, the first resonance frequency dependent on a first temperature at the first microphone; 
                       determining a first indication of whether the headphone is on ear based on the first resonance frequency;
                       determining a second indication of whether the headphone is on ear based on the sensor signal; and 
                       determining a combined indication of whether the headphone is on ear based on the first indication and the second indication.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A written description of limitation “determining an indication of whether the headphone personal audio device is proximate to the on ear of the user based on the first and second resonance frequencies” recited in claim 52, lines 11-12, is not contained or described in the specification as the specification fails to disclose any indication that indicates whether the headphone personal audio device is proximate to the on ear of the user, as currently recited in claim 52, last two lines.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,350. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same subject matter, and particularly claim 1 of the U.S. Patent No. 11,122,350 anticipates all of limitations recited in claim 52 of the present application except for  a mere difference in wording of the claimed languages recited in the last step of claim 52.   
Allowable Subject Matter
Claims 33-47 and 51 are allowable over the prior art of record.
Claims 48-50 would be allowable if rewritten or amended to overcome the objection to under 37 CFR 1.75 and rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim 52 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action, and a proper terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is timely filed and used to overcome an actual or provisional rejection based on nonstatutory double patenting, set forth in this Office action.
Claims 33-52 are allowable over the prior art of record because the prior art of record including US 20140037101 as the closest prior art, which is directed to a similar subject matter of the claimed inventions, mainly include a signal processing device for a headphone (see Figs. 2, 7 and 9) comprising: a first input to receive a first microphone signal from a first microphone (see microphone 4) of the headphone; a second input to receive a sensor signal from a sensor (see microphone 5) of the headphone; one or more processors (see unit 24 in Fig. 9) configured to: determine, from the first microphone signal, a first frequency (frequency characteristic obtained from unit 401); determine, from the sensor signal, a second frequency (frequency characteristic obtained from unit 402); and determine an indication of whether the headphone is on ear based on the first and second frequencies (detecting by unit 24 whether the headphone is in a wearing state or non-wearing state based on the frequency characteristics obtained from units 401 and 402, see Fig. 9).   However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to including the following claimed features.
            Claimed features comprising:  determining a first indication of whether the headphone is on ear based on the first resonance frequency dependent on a first temperature at the first microphone; determining a second indication of whether the headphone is on ear based on the sensor signal; and determining a combined indication of whether the headphone is on ear based on the first indication and the second indication, as recited in claim 33, and similarly recited in each of claims 48 and 51.
             Claimed features comprising a combination of: determining, from the first microphone signal, a first resonance frequency associated with an acoustic port of the first microphone, the first resonance frequency dependent on a first temperature at the first microphone; determining, from the second microphone signal, a second resonance frequency associated with an acoustic port of the second microphone, the second resonance frequency dependent on a second temperature at the second microphone; and determining an indication of whether the headphone personal audio device is [proximate to the] on ear of the user based on the first and second resonance frequencies, as recited in claim 52.
             Other references of the record are also directed to a similar subject matter of the claimed
invention, but none of them teaches nor fairly suggest any feature or obvious improvement that is
directed to the features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed inventions as recited in each of claims 33, 48, 51 and 52. Therefore, claims 33, 48, 51 and 52 are allowable over the prior art of record, and claims 34-47, 49 and 50 are also allowable over the prior art of record with their respective base claim or because they include similar allowable features as identified above.
                                                                  Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited herewith are directed to a similar concept of the claimed invention
which includes a signal processing device for a headphone comprising a first input to receive; a second input to receive; one or more processors to determine whether the headphone is on-ear, off-ear, on-head or off-head based on a first microphone signal derived from a first microphone of the headphone and a second microphone signal derived from a second microphone of the headphone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688